Citation Nr: 0526688	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  98-08 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a thyroid disability, status post thyroidectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to June 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating, for a thyroid disability.  He 
subsequently initiated and perfected an appeal of this rating 
determination.  The veteran's claim was originally presented 
to the Board in March 2000, at which time it was remanded for 
additional development.  It has now been returned to the 
Board.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's hypothyroidism, status post thyroidectomy, 
results in some constipation and requires the use of 
medication, but does not result in fatigability or mental 
sluggishness.  


CONCLUSION OF LAW

The criteria for the award of an initial rating in excess of 
10 percent for the veteran's hypothyroidism, status post 
thyroidectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.119, Diagnostic 
Code 7903 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Rating

The veteran seeks an initial rating in excess of 10 percent 
for his thyroid disability, status post thyroidectomy.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

The veteran's thyroid disability is currently evaluated as 10 
percent disabling under Diagnostic Code 7903, for 
hypothyroidism, which states:

Fatigability or continuous medication for control		
	10
Fatigability, constipation, and mental sluggishness	
	30
Muscular weakness, mental disturbance, and weight gain
	60
Cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less than 60 beats 
per minute) and sleepiness				100

38 C.F.R. § 4.119, Diagnostic Code 7903 (2004).  

Upon receipt of the veteran's initial claim, he was scheduled 
for VA medical examination in January 1998.  On evaluation, 
he denied shortness of breath, weight gain, muscle weakness, 
cardiovascular problems, or gastrointestinal distress.  He 
took medication for his ongoing thyroid disability.  Physical 
examination revealed normal muscle strength and body weight.  
The veteran was also without any signs of cardiovascular 
abnormality.  Fatigability and mental sluggishness were not 
reported by either the examiner or the veteran.  

In March 2000, the Board remanded the veteran's claim for 
additional medical evaluation.  However, the veteran failed 
to report to VA examinations scheduled for January 2001, 
February 2003, and March 2003.  The consequence in this case 
of the veteran's failure without good cause to report for a 
VA examination is that his disability must be rated on the 
basis of the other relevant evidence on file.  38 C.F.R. 
§ 3.655(b) (2004).  While VA has a duty to assist the veteran 
in the development of his claim, the veteran has a duty to 
cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Attempts to contact the veteran were also futile, as 
he appears to have moved and left no forwarding address, 
evidenced by VA letters returned as undeliverable to the RO.  
In any case, to the extent that the veteran has changed 
addresses without informing VA, it is well-established that 
it is the claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the development of his 
appeal.  If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Based on the available evidence of record, the Board finds 
the preponderance of the competent evidence to be against an 
initial rating in excess of 10 percent for the veteran's 
thyroid disorder.  While the veteran did report some 
constipation on VA examination in January 1998, no 
fatigability or mental sluggishness was reported by him, as 
would warrant a 30 percent rating.  VA attempted to obtain 
additional medical evidence which might have demonstrated 
sufficient symptomatology for an increased initial rating, 
but as noted above, the veteran failed to report for medical 
examination and has not contacted VA regarding his 
whereabouts or his willingness to cooperate with the 
development of his appeal.  Inasmuch as the veteran's 10 
percent evaluation reflects the highest degree of impairment 
shown since the date of the grant of service connection for a 
thyroid disability, there is no basis for a staged rating in 
the present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's hypothyroidism has itself required 
no extended periods of hospitalization since the initiation 
of this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against an 
initial rating in excess of 10 percent for the veteran's 
hypothyroidism, status post thyroidectomy.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II.  Veterans Claims Assistance Act of 2000

As a final matter, the Board notes that during the pendency 
of this claim, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), was enacted.  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim.  The law also provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 1998 
Statement of the Case, the various Supplemental Statements of 
the Case, and January 2003 and February 2004 RO letters to 
the veteran notifying him of the VCAA, he has been advised of 
the laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in Birmingham, 
AL, and these records were obtained.  No private medical 
records have been obtained, as no such evidence has been 
indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded at least one VA medical examination in 
conjunction with his claim; as was noted above, additional 
medical evaluation was forestalled by the veteran's own lack 
of cooperation.  For these reasons, his appeal is ready to be 
considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in February 1998, prior to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in July 2003, 
in light of the additional development performed subsequent 
to February 1998.  Therefore, the Board finds no evidence of 
prejudicial error in the present case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a thyroid disability, status post thyroidectomy, is denied.  




	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


